Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  July 13, 2017                                                                                          Stephen J. Markman,
                                                                                                                   Chief Justice

                                                                                                              Brian K. Zahra
                                                                                                      Bridget M. McCormack
                                                                                                            David F. Viviano
  ROBERT L. HARRINGTON,                                                                                 Richard H. Bernstein
                                                                                                               Joan L. Larsen
                                                                                                            Kurtis T. Wilder,
                  Plaintiff-Appellant,                                                                                  Justices


  v                                                                   SC: 155962
                                                                      COA: 337251
  GUS HARRISON CORRECTIONAL
  FACILITY WARDEN,

             Defendant-Appellee.
  ____________________________________/

                 On order of the Chief Justice, plaintiff-appellant having failed to pay the
  partial filing fee as required by the order of June 21, 2017, the Clerk of the Court is
  hereby directed to close this file.




                             I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             July 13, 2017
          jam
                                                                                 Clerk